In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-17-00321-CV

HENRY THIESSEN, Appellant                     §   On Appeal from the 78th District Court

                                              §   of Wichita County (184,975-B)
V.
                                              §   November 15, 2018

FIDELITY BANK, Appellee                       §   Opinion by Justice Pittman


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Henry Thiessen shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mark T. Pittman_________________
                                           Justice Mark T. Pittman